Exhibit 10.22

BOARD OF DIRECTORS OF

AVON PRODUCTS, INC.

DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective as of January 1, 2008)



--------------------------------------------------------------------------------

BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN

 

ELIGIBILITY    Any member of the Board of Directors of Avon Products, Inc. (the
“Company”) who is not also an employee of the Company or its subsidiaries (a
“Non-Employee Director”) may participate in this Plan. DEFINITIONS   
Capitalized words and phrases in this Plan and not otherwise defined herein
shall have the same meaning as the definitions set forth in the Company’s 2005
Stock Incentive Plan to the extent they are defined therein. ELECTION TO DEFER
  

Each Non-Employee Director may elect to defer all or part of his or her cash
compensation under Article II of the Company’s Compensation Plan for
Non-Employee Directors payable for the succeeding calendar year of service. This
election must be in writing and must be made no later than December 31st of the
year before the year in which the compensation to be deferred is earned. This
election will be made via election forms provided by the Company. To the extent
that a Non-Employee Director makes this election prior to the applicable
December 31st, then that election may be changed or revoked by the Non-Employee
Director in writing before or on the December 31st of the year before the year
in which the compensation to be deferred is earned. Such change or revocation
shall be made in accordance with procedures established by the Company from time
to time. Thereafter, any deferral election will be irrevocable. Any Non-Employee
Director who elects to defer compensation in accordance with this Plan is
hereinafter referred to as a “Participant.”

 

As part of this election, a Participant must choose between crediting deferred
amounts to the “Deferred Cash Fund” or the “Deferred Stock Fund” (collectively,
the “Account”). A Participant may choose to allocate deferred amounts within his
or her Account in whole percentages.

PAYMENT ELECTION    At the time a Participant makes his or her first deferral
election under this Plan, a Participant must make a one-time election in writing
as to whether he or she wishes to receive payment of his or her Account in a
single lump-sum or in annual installments, ranging from two to fifteen
installments, pursuant to the “Payment of Account Balances” section below. This
election will apply to all amounts deferred by a Participant under this Plan.
This election will be made via election forms provided by the Company.
Notwithstanding the foregoing, certain Participants made this payment election
prior to January 1, 2008 in accordance with transition rules issued under Code
Section 409A of the Internal Revenue Code. Those elections remain valid and are
applicable to all amounts deferred by such Participants.

 

1



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION    Upon first becoming a Participant, and/or from time
to time thereafter, a Participant may designate a beneficiary who shall be
entitled to receive payment under this Plan in the event of the Participant’s
death. Beneficiary designations will be made in writing via forms provided by
the Company. In the event that no beneficiary designation is made, or the
Participant is not survived by a designated beneficiary, payment of any Account
balance under this Plan will be made to the Participant’s surviving spouse, if
any, otherwise to the Participant’s estate. CREDITING OF DEFERRED AMOUNTS    The
Company shall establish and maintain an individual Account in the name of each
Participant. Compensation deferred during any calendar quarter will be credited
to the applicable Account on the last day of the calendar quarter in which the
compensation otherwise would have been paid but for the election to defer.
DEFERRED CASH FUND—QUARTERLY COMPOUNDING    All deferred compensation, including
any accumulated interest, credited to a Participant’s Deferred Cash Fund as of
the end of any calendar quarter will be credited with interest (on a quarterly
compounding basis) for such calendar quarter at a rate that shall be equal to
the prime rate charged by JPMorgan Chase Bank, N.A. in effect on the last
business day of the prior calendar year. DEFERRED STOCK FUND   

The total dollar amount credited to a Participant’s Deferred Stock Fund for any
calendar quarter will be converted into a number of shares of Stock equivalents,
including fractions (“Stock Units”). The number of Stock Units so credited to
such fund will be equal to the number of shares of Stock, including fractions,
that could have been purchased with the amount of compensation deferred for the
calendar quarter at the closing price of a share of such Stock on the New York
Stock Exchange averaged over the last ten trading days of the applicable
calendar quarter.

 

As of the date any dividend is paid to shareholders of Stock, the Participant’s
Deferred Stock Fund shall also be credited with additional Stock Units equal to
the number of shares of Stock (including fractions of a share) that could have
been purchased at the closing price of Stock on such date with the dividends
paid on the number of shares of Stock to which the Participant’s Stock Units are
then equivalent.

 

As of the end of the calendar year in which the Participant, for any reason,
ceases to be a member of the Board of Directors, the total number of his or her
Stock Units, including fractions, will be converted to a cash value amount. In
determining such amount, each Stock Unit will be deemed to have a value equal to
the closing price of a share of Stock on the New York Stock Exchange averaged
over the last ten trading days of such calendar year. The resulting cash value
will then be transferred into a Deferred Cash Fund that is maintained for that
Participant.

 

If at any time the number of the Company’s outstanding shares of Stock shall be
adjusted in accordance with the terms of the Company’s 2005 Stock Incentive
Plan, then the number of Stock Units to which such Stock is equivalent will be
adjusted in the same proportion.

 

2



--------------------------------------------------------------------------------

VALUATION OF ACCOUNTS    The cash value of a Participant’s Account, including
any accumulated interest and Stock Units, will be determined each December 31st
(a “Valuation Date”). For years in which the Participant continues to be a
member of the Board of Directors on the last day of such year, Stock Units will
be valued for this purpose based on the closing price of a share of Stock on the
New York Stock Exchange on the last trading day of such year. PAYMENT OF ACCOUNT
BALANCES   

The value of a Participant’s Account shall be payable in cash in a single
payment in January of the year following the year in which such Participant
ceases to be a member of the Board of Directors. However, if otherwise
previously elected by the Participant in accordance with this Plan, such value
may be paid out in consecutive annual installments up to a maximum of fifteen
annual installments. All installment payments will be made in each January
commencing with the year following the year in which such Participant ceases to
be a member of the Board of Directors.

 

Should a Participant elect installment payments, the amount of the first
installment payment will be a fraction of the value of such Participant’s
Account on the preceding Valuation Date, the numerator of which is one and the
denominator of which is the total number of annual installments elected.
Thereafter, the amount of each subsequent payment will be a fraction of the
remaining value of such Participant’s Account on the Valuation Date preceding
each subsequent installment payment, the numerator of which is one and the
denominator of which is the total number of installments elected minus the
number of installments previously paid. Interest shall continue to accrue on the
unpaid balance of the Account, credited annually in accordance with the
“Deferred Cash Fund” section above.

DEATH OF A DIRECTOR    Notwithstanding anything to the contrary in this Plan or
any election by a Participant to receive installment payments, in the event of a
Participant’s death any time prior to complete distribution of all amounts
payable under this Plan, the unpaid balance of such Participant’s Account,
including any unpaid installments, will be determined as of the Valuation Date
at the end of the calendar year in which the death occurs, and will be paid in a
single lump sum in the January immediately following such Valuation Date. All
Stock Units credited to a Deferred Stock Fund will be converted to a cash value
as described in the “Deferred Stock Fund” section above. Payment will be made to
the Participant’s beneficiary in accordance with this Plan. ADMINISTRATION   
This Plan shall be administered by the Secretary of the Company, who shall have
the power to interpret this Plan and delegate administrative duties under this
Plan to others. The right to receive compensation under this Plan may not be
transferred, assigned, or subject to attachment or other legal process.

 

3



--------------------------------------------------------------------------------

AMENDMENT, SUSPENSION, AND TERMINATION    This Plan may be amended at any time
by action of the Nominating and Corporate Governance Committee of the Board of
Directors, provided that no amendment may adversely affect rights to
compensation deferred prior to the effective date of such amendment. This Plan
may be suspended or terminated at any time by action of the Board of Directors,
provided that all amounts deferred under this Plan will continue to be payable
in accordance with the terms of this Plan in effect at the time of such
suspension or termination unless the Board of Directors provides otherwise.
GOVERNING LAW    This Plan shall be governed by and subject to the laws of the
State of New York and applicable Federal laws.

The Company has caused this Plan to be amended and restated as of January 1,
2008.

 

AVON PRODUCTS, INC. By:  

/s/ Kim K. Azzarelli

Title:   VP, Associate General Counsel and Corporate Secretary Date:   December
5, 2007

 

4